Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The previous Office action mailed July 13, 2022 is vacated.  The preliminary amendment to the claims was inadvertently overlooked.  Any inconvenience to Applicant is regretted.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Barthalow on July 27, 2022.
The application has been amended as follows: 

IN THE CLAIMS
In claim 1, line 15, “a” has been changed to “the.”

Explanation of change
Claim 1, line 5 first recites “a gas” associated with the first turbine.  Lines 22-24 further explain that the gas of the first turbine is supplied to the second turbine.  Therefore, the gas associated with the second turbine should be the same gas associated with the first turbine.  Accordingly, “a gas” expanded in the second turbine (line 15, claim 1) is the same gas from the first turbine.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The preliminary amendment to claim 1 requires a direct connection between the first gas discharge passage and the second gas supply passage, whereas the prior art of US2014/0053598 has an indirect connection between the first gas discharge passage 50 and the second gas supply passage 49. See annotation below.

    PNG
    media_image1.png
    458
    518
    media_image1.png
    Greyscale

Further it would not have been obvious to make a direct connection between the passages 50 and 49 since doing so would have the second turbine with insufficient pressure or the first turbine with too much pressure applied.  Note that the parallel arrangement of the prior art uses a compressor upstream of the branch to pressurize the gas supplies substantially equally.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799